Filing # S865 3% G OL S75 MIG 3G RE bnyt Filed 08/18/20 Page 1 of 58 PagelD 7

IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
IN AND FOR LEE COUNTY, FLORIDA

CIVIL DIVISION
HERC RENTALS INC. and HERC
HOLDINGS INC.,
Plaintiff,
V. CASE NO:

SCOTT HINMAN and PREMIER TRUCK
RENTAL, LLC,

Defendants.

 

 

VERIFIED COMPLAINT FOR PRELIMINARY INJUNCTION AND OTHER RELIEF

Plaintiffs HERC RENTALS INC. and HERC HOLDINGS, INC. (collectively “Plaintiffs”
or “Herc”’), sue Defendants SCOTT HINMAN and PREMIER TRUCK RENTAL, LLC, and in
support thereof state:

PARTIES

1. Plaintiff HERC RENTALS INC. is a Delaware corporation with its principal place
of business located at 27500 Riverview Center Blvd., Bonita Springs, Florida 34134.

2. Plaintiff HERC HOLDINGS, INC. is a Delaware corporation with its principal
place of business located at 27500 Riverview Center Blvd., Bonita Springs, Florida 34134.

3. Herc Rentals, Inc. is a wholly owned subsidiary of Herc Holdings, Inc. which is
formerly known as Hertz Global Holdings, Inc.

4. Upon information and belief, Defendant SCOTT HINMAN (“Hinman”) is an

individual domiciled and residing at 6208 Alletta Circle, Baldwinsville, New York 13027.

QB\64040130.5

eFiled Lee County Clerk of Courts Page 1
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 2 of 58 PagelD 8

5. Upon information and belief, Defendant PREMIER TRUCK RENTAL, LLC
(“PTR”) is an Indiana limited liability company with its primary place of business located at 9138
Bluffton Road, Fort Wayne, Indiana 46809.

COMMON ALLEGATIONS
Background

6. Herc is a premier, full-service equipment rental firm with locations across the
United States and Canada serving both private businesses and governmental entities.

7. Among the equipment leased by Herc to its customers are vans, pickup trucks,
trailers, commercial trucks, and off-road vehicles (also known as “utility terrain vehicles” or

“UTVs’) in a variety of makes and models.

8. Upon information and belief, PTR is an equipment rental company founded in or
around 2014.
9. Upon information and belief, PTR is also engaged in the leasing of trucks, trailers,

and UTVs to its customers. PRT holds itself out as doing so on its website.
Hinman’s Employment and the Agreement

10. _- In or around April 2016, Herc hired Hinman as a branch manager for its office in
Syracuse, New York.

11. Asacondition of his employment, Hinman executed an Employee Confidentiality
and Non-Competition Agreement (the “Agreement”) dated April 26, 2016. A true and accurate
copy of the Agreement is attached hereto as Exhibit A.

12. In the Agreement, Hinman acknowledges that “the business of the Company is
highly competitive,” and that during his employment, Hinman would “have access to significant

proprietary and confidential information belonging to the Company.” See Exh. A, § 3(a).

QB\64040130.5

eFiled Lee County Clerk of Courts Page 2
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 3 of 58 PagelD 9

13. | Hinman therefore agreed not to:

use or disclose (other than in furtherance of the Company's business
interests during the term of this Agreement and as authorized by the
Company) any confidential proprietary information of the
Company, including, but not limited to, customer and supplier lists,
customer or prospect information, pricing information, business
plans, business development plans or other strategic plans or
information, sales and marketing information, patents, patent rights,
techniques, know-how and trade secret information, plans or
information regarding the Company's future products and services
and other business and financial information of or relating to the
Company or its customers.

See id.

14. | Hinman further acknowledged that Herc “expended considerable time, effort and
expense in assembling and maintaining such information and that such information constitutes
both (1) trade secret and/or confidential and proprietary information of the Company and (ii) part
of the Company's goodwill.” See id.

15. Additionally, the Agreement contains a non-compete provision, which bars
Hinman for a period of one (1) year after termination from engaging in any business that competes,
directly or indirectly, with Herc within one hundred (100) miles of either the branch where he was
employed, the geographic scope of his responsibilities at the time of termination, or the geographic
scope of his responsibilities within one (1) year of termination. See id. at
§ 3(b).

16. ‘That portion of the Agreement explicitly states:

An individual or entity will be presumed to be in competition with
the Company if the individual or entity markets, sells, produces,
renders or distributes the same or similar types or kinds of products
and/or services as those marketed, sold, produced, rendered or
distributed or which were in research and development by the

Company at any point during the term of this Agreement.

See id.

QB\64040130.5

eFiled Lee County Clerk of Courts Page 3
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 4 of 58 PagelD 10

17. | While the Agreement identifies a number of specific competitors, it also defines
“competition with the Company” and “competitor” to include “any company or entity that markets,
sells, produces, renders or distributes the same or similar types or kinds of products and/or services
as Company, including but not limited to general and/or heavy construction equipment rental,
leasing and/or sharing and related services.” See id.

18. Finally, the Agreement contains a non-solicitation provision that expressly
prohibits Hinman from “solicit[ing] or attempt[ing] to solicit any competitive business as
described above from any customer or prospective customer of the Company whom the Employee
came to know, came to service, or came to learn the identity of during the course of the Employee’s
relationship with the Company.” See id. at § 3(c)(i).

19. —_ By signing the Agreement, Hinman expressly acknowledged that these restrictive
covenants are reasonable and necessary to protect Herc and its legitimate business interests in light
of the position of confidence and trust his employment would entail. See id. at § 3(e).

20. Hinman further acknowledged that these covenants would not prevent him from
earning a living or impose and undue burden on him or his family.

21. | Hinman also acknowledged that the remedy at law for his breach of the covenants
would be inadequate, and that Herc would therefore be entitled to injunctive relief (in addition to
monetary damages, counsel fees, and costs of suit). See id.

22. Inaseparate section of the Agreement, emphasized in bold, Hinman agreed “not to
plead or defend on grounds of inadequate remedy at law or any element thereof in an action by the
Company against the Employee for injunctive relief or for specific performance of any obligation
set forth in this Agreement.” See id. at § 4.

23. All of the restrictive covenants in the Agreement are reasonably necessary to

protect Herc’s legitimate business interests.

-4-
QB\64040130.5

eFiled Lee County Clerk of Courts Page 4
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 5 of 58 PagelD 11

24. During the course of his employment, Hinman worked in Herc’s Syracuse, NY
office, where he managed a team of sales representatives and other employees covering a territory
bordered by Utica to the east, Pennsylvania to the south, Rochester to the west, and Canada to the
north.

25. As branch manager, Hinman also participated in regular branch manager calls,
attended annual conventions, and had full access to Herc’s customer database, revenue projections,
and pricing models, among other things.

26. As in years past, Hinman also joined other Herc employees at the Company’s
annual convention in February 2020.

27. | Hinman participated in a breakout meeting during the convention during which
Hinman received confidential information about Herc’s largest client in the region, New York City
Department of Transportation (“NYCDOT’).

28. | NYCDOT has been one of Herc’s customers for at least 25 years. A contract with
the NCYDOT is up for bid this year.

29. A short time after the convention, Hinman gave notice that he was leaving the
company and his last day of employment with Herc was April 1, 2020.

Hinman’s Hiring by PTR

30. At the time of his resignation, Hinman told one of Herc’s district managers that he
was going to have two jobs after leaving the Company: consulting for a friend whose business did
not involve rentals and assisting with Lysander Hockey and managing the rink operations.

31. — Herc’s district manager reminded Hinman that it would be a violation of his non-
compete to perform work for a consulting company advising businsses involved in equipment

rentals.

QB\64040130.5

eFiled Lee County Clerk of Courts Page 5
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 6 of 58 PagelD 12

32. A short time later, however, Herc discovered that Hinman had actually taken a job
as a “Northeast Territory Manager” with PTR.

33. | Upon information and belief, Hinman’s new job with PTR is within 100 miles of
both his former Herc branch in Syracuse and the geographic territory for which he was responsible
at Herc.

34. Upon information and belief, in Hinman’s role at PTR, he is engaged in the leasing
of trucks and other equipment offered to the public by Herc.

Improper Solicitation of Northline Utilities

35. Inearly May 2020, Herc was contacted by a longtime customer, Northline Utilities,
LLC (“Northline”) of Albany, New York, which advised that Hinman had solicited its business on
PTR’s behalf.

36. Specifically, according to Northline, Hinman told the company he knew what Herc
was charging for their trucks, and that he would undercut those charges in order to win the business
for PTR.

37. Northline asked Herc to match the price offered by Hinman and PTR, but Herc did
not do so.

38. Since that time, Northline has returned 13 trucks to Herc that it had been expected
to lease year-round at a rate of $1,250 per month.

39. | Upon information and belief, Northline replaced those 13 trucks from Here with
trucks from PTR.

40. Here anticipates that Northline will return additional trucks because Hinman is

aware of Herc’s confidential pricing and is able to undercut the prices offered by Herc.

QB\64040130.5

eFiled Lee County Clerk of Courts Page 6
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 7 of 58 PagelD 13

Cease-and-Desist Letters

41. Cease-and-desist letters enclosing copies of the Agreement were sent to both
Hinman and PTR on April 30, 2020. True and accurate copies of these letters are attached hereto
as Exhibits B and C.

42. PTR has acknowledged receipt of the letters and the existence of the Agreement.

43. Although PTR has attempted to dispute Herc’s interpretation of the Agreement’s
restrictive covenants, its president, Robert Troxel, stated in a May 8, 2020 letter that the company
had “advised [Hinman] not to contact any of his previous customers from HERC to rent or sell any
product or service similar to HERC within 100 miles of Syracuse, New York for a period of one
year.”! A true and accurate copy of this letter is attached hereto as Exhibit D.

44. _ Thereafter, a second letter detailing the above-referenced Northline malfeasance
was sent to PTR on May 13, 2020. A true and accurate copy of this letter is attached hereto as
Exhibit E.

Improper Solicitation of NYCDOT

45. Despite the statements contained in Mr. Troxel’s May 8, 2020 letter, it is now
apparent that Hinman continues to violate the Agreement by unlawfully competing with Herc and
soliciting its customers on behalf of PTR. Herc believes that Hinman is using Herc’s confidential
information to do so.

46. As indicated above, longtime Herc customer NYCDOT is re-bidding one of its
equipment rental contracts in 2020.

47. In furtherance of that process, a pre-bid meeting was held telephonically on July 7,

2020.

 

‘Tt should be noted that this promise does not accurately describe the terms of the Agreement. While the non-compete
provision has a 100-mile radius, the non-solicitation clause has no such geographic limitation.

-7-
QB\64040130.5

eFiled Lee County Clerk of Courts Page 7
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 8 of 58 PagelD 14

48. As usual, between 10 and 15 vendors appeared for the meeting.

49. Like Herc, the vast majority of these vendors have longstanding relationships with
NYCDOT.

50. | Upon information and belief, PTR has never before bid for an NYCDOT contract
or attended a pre-bid meeting.

51. Hinman attended the meeting on behalf of PTR and addressed a number of specific
questions to the NYCDOT representatives.

52. | Upon information and belief, Hinman and PTR intend to bid on the NYCDOT
contract.

53. Upon information and belief, that bid will be informed by confidential knowledge
and proprietary information and data acquired by Hinman during his employment with Herc.

54. Like Hinman’s solicitation of Northline, this bid would constitute a solicitation of
NYCDOT in violation of the restrictive covenants contained in the Agreement.

JURISDICTION AND VENUE

55. This is an action for damages in excess of $30,000, exclusive of interest, taxable
costs, and attorneys’ fees, as well as for injunctive relief.

56. | Venue for this matter is appropriate in Lee County, Florida due to the venue
selection clause at Section 5(a) of the Agreement and because one or more of the causes of action
alleged herein accrued in Lee County, Florida.

57. This court has personal jurisdiction over Hinman due to his consent to this Court’s
jurisdiction contained in Section 5(a) of the Agreement and because Hinman breached a contract
in Florida.

58. This court has general personal jurisdiction over PTR because it is engaged in

substantial and not isolated activities in Florida.

-8-
QB\64040130.5

eFiled Lee County Clerk of Courts Page 8
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 9 of 58 PagelD 15

59. — Specifically, PTR registered as a foreign entity doing business in Florida with the
Division of Corporations on or about May 14, 2018.

60, Additionally, PTR advertises its reach into Florida on its website,
https://rentptr.com/faqs/ [last accessed July 23, 2020], stating: “We rent to customers in all 50 of
the United States.”

61. That information is confirmed on the LinkedIn profile of Hinman, where he

explains PRT’s reach into all states, including Florida: “From New York City to Chicago to Los

 

Angeles, we serve cities in all fifty of the United States.” See https://www.linkedin.com/in/scott-
hinman-84bb243 1/ [last accessed July 23, 2020].

62. Herc has engaged the law firm of Quarles & Brady LLP to represent it in this action
and is obligated to pay the firm a reasonable fee for its services.

COUNT ONE
(Breach of Contract — Hinman)

Plaintiffs sue Defendant SCOTT HINMAN for breach of a written contract and allege:

63. Herc hereby realleges and incorporates by reference paragraphs | through 62 as if
set forth herein in full.

64. The Agreement constitutes a valid and legally binding contract.

65. The restrictions on Hinman contained in the Agreement are narrowly tailored to
protect Herc’s legitimate business interests, including but not limited to its confidential and
proprietary information, trade secrets, customer relationships, and good will.

66. The restrictions are for a reasonable period of time, and are set to last for a period

of one (1) year after the end of Hinman’s employment with Herc.

QOB\64040130.5

eFiled Lee County Clerk of Courts Page 9
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 10 of 58 PagelD 16

67. | Hinman breached the Agreement by accepting a position with a competitor within
100 miles of his former branch and the territory for which he was responsible during the one-year
period immediately following his resignation.

68. | Hinman further breached the Agreement by soliciting Herc customers on behalf of
PTR.

69. Furthermore, upon information and belief, Hinman further breached the Agreement
by misappropriating confidential and proprietary knowledge and information obtained during and
as a result of his employment with Herc.

70. | Upon information and belief, Hinman has and may continue to improperly use that
confidential and proprietary knowledge and information to inform his improper solicitation efforts
and benefit himself and his new employer, PTR.

71. As a result of these material breaches of the Agreement, Herc has sustained
irreparable harm to its business interests, goodwill, and reputation, as well as monetary damages
in the form of lost profits. The damage is ongoing.

72. Accordingly, as provided in the Agreement, Herc is entitled to an injunction to
enforce its rights under the Agreement and prevent further harm.

73. Herc is entitled to recover its attorneys’ fees from Hinman pursuant to Section 3(e)
of the Agreement and Florida Statutes § 542.335(k) (2019).

WHEREFORE, Plaintiffs demand judgment against Defendant SCOTT HINMAN for
compensatory damages, injunctive relief (both temporary and permanent), costs, interest,

attorneys’ fees, and such further relief as the Court deems appropriate.

-10-
QB\64040130.5

eFiled Lee County Clerk of Courts Page 10
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 11 of 58 PagelD 17

COUNT TWO
(Misappropriation of trade secrets — Hinman)

Plaintiffs sue Defendant SCOTT HINMAN for misappropriation of trade secrets and
allege:

74. Herc hereby realleges and incorporates by reference paragraphs | through 62 as if
set forth herein in full.

75. But for his employment with Herc, Hinman would not have had access to Herc’s
confidential information and trade secrets regarding its business, pricing, customers, and contracts.

76. Herc took reasonable measures to safeguard its confidential information and trade
secrets.

77. Herc uses the trade secrets in its businesses and the trade secrets provide Herc an
advantage and/or an opportunity to gain an advantage over those who do not know or use the
confidential information and trade secrets.

78. After separation from Herc, upon information and belief, Hinman has used Herc’s
trade secrets in violation of the Florida Uniform Trade Secrets Act, Florida Statutes § 688.01
(2019), et seg.(the “Trade Secrets Act’).

79. Specifically, Hinman has used and, upon belief, is continuing to use Herc’s trade
secrets to solicit customers in order to directly compete with Herc.

80. Hinman willfully and maliciously misappropriated Herc’s trade secrets in order to
directly compete with Herc’s business and is believed to be continuing to use Herc’s trade secrets
despite several requests to stop doing so.

81. Herc has been damaged by Hinman’s misappropriation of its trade secrets.

-jl-
QB\64040130.5

eFiled Lee County Clerk of Courts Page 11
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 12 of 58 PagelD 18

82. Herc is entitled to recover from Hinman its damages, including exemplary damages
and injunctive relief, and may recover attorneys’ fees from Hinman due to his willful and malicious
misappropriation of Herc’s trade secrets pursuant to § 668.05 of the Trade Secrets Act.

WHEREFORE, Plaintiffs demand judgment against Defendant SCOTT HINMAN for
damages, including exemplary damages, injunctive relief, interest, costs, attorneys’ fees, and such
further relief as the Court deems appropriate.

COUNT THREE
(Breach of the Duty of Good Faith and Fair Dealing — Hinman)

Plaintiffs sue Defendant SCOTT HINMAN for breach of the duty of good faith and fair
dealing and allege:

83. Herc hereby realleges and incorporates by reference paragraphs 1 through 62 as if
set forth herein in full.

84. Implicit in the above-referenced Agreement and in the employment relationship
between Hinman and Herc was a duty of good faith and fair dealing.

85. By accepting employment with a direct competitor and soliciting customers using
proprietary and confidential knowledge and information obtained through his employment with
Herc, Hinman breached this duty and deprived Herc of the benefit of its bargain.

86. | Asaresult of Hinman’s conduct, Herc has sustained both irreparable and monetary
harm.

WHEREFORE, Plaintiffs demand judgment against Defendant SCOTT HINMAN for

damages, interest, costs, and such further relief as the Court deems appropriate.

-12-
QB\64040130.5

eFiled Lee County Clerk of Courts Page 12
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 13 of 58 PagelD 19

COUNT FOUR
(Promissory Estoppel — Hinman)

Plaintiffs sue Defendant SCOTT HINMAN for promissory estoppel and allege:

87. Herc hereby realleges and incorporates by reference paragraphs | through 62 as if
set forth herein in full.

88. | Hinman promised, among other things, to maintain proprietary and confidential
knowledge and information, refrain from competition, and refrain from improper solicitation along
the lines set forth in the Agreement.

89. Herc relied to its detriment upon these promises and, as a result, has sustained both
irreparable and monetary harm.

90. Therefore, even if the Agreement is found invalid for any reason, Herc is
nevertheless entitled to relief.

WHEREFORE, Plaintiffs demand judgment against Defendant SCOTT HINMAN for
damages, interest, costs, and such further relief as the Court deems appropriate.

COUNT FIVE
(Unjust Enrichment — Hinman and PTR)

Plaintiffs sue Defendant SCOTT HINMAN for unjust enrichment and allege:

91. Herc hereby realleges and incorporates by reference paragraphs 1 through 62 as if
set forth herein in full.

92. As detailed above, Hinman has improperly traded on proprietary and confidential
knowledge and information obtained through his employment with Herc and has successfully used
that knowledge and information to solicit Herc’s customers for his personal benefit and the benefit
of PTR.

93. These acts were undertaken without the knowledge or permission of Herc and in
direct violation of the restrictive covenants contained in the Agreement.

-13-
QB\64040130.5

eFiled Lee County Clerk of Courts Page 13
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 14 of 58 PagelD 20

94. As a result of this misconduct, both Hinman and PTR have been enriched.

95. Under the circumstances, it would be inequitable to permit Hinman and PTR to
retain the benefits of their misconduct.

WHEREFORE, Plaintiffs demand judgment against Defendant SCOTT HINMAN for
damages, interest, costs, and such further relief as the Court deems appropriate.

COUNT SIX
(Tortious Interference with Contract — PTR)

Plaintiffs sue Defendant PREMIER TRUCK RENTAL, LLC for tortious interference with
contract and allege:

96. Herc hereby realleges and incorporates by reference paragraphs | through 62 as if
set forth herein in full.

97. |The Agreement between Herc and Hinman constituted a valid, legally binding
contract.

98. | Upon information and belief, PTR had knowledge of the Agreement at the time it
hired Hinman.

99. At the very least, PTR became aware of the Agreement as of April 30, 2020, when
it was served with a cease-and-desist letter.

100. Nevertheless, upon information and belief, PTR permitted and/or encouraged
Hinman to violate the terms of the Agreement by, among other things, soliciting Herc’s customers
and using Herc’s confidential information and trade secrets for the benefit of PTR.

101. Upon information and belief, PTR’s conduct in this regard was both intentional and
improper.

102. Asaresult of PTR’s interference, Herc has sustained both irreparable and monetary

harm.

-14-
QB\64040130.5

eFiled Lee County Clerk of Courts Page 14
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 15 of 58 PagelD 21

WHEREFORE, Plaintiffs demand judgment against Defendant PREMIER TRUCK
RENTAL, LLC for damages, injunctive relief (both temporary and permanent), interest, costs, and
such further relief as the Court deems appropriate.

COUNT SEVEN
(Tortious Interference with Business Relations — Hinman and PTR)

Plaintiffs sue Defendants SCOTT HINMAN and PREMIER TRUCK RENTAL, LLC for
tortious interference with business relations and allege:

103. Herc hereby realleges and incorporates by reference paragraphs 1 through 62 as if
set forth herein in full.

104. | Hinman and PTR are aware of the long standing business relationships between
Herc and a number of its customers, including but not limited to NYCDOT.

105. Nevertheless, Hinman and PTR are now intentionally and wrongfully interfering
with those relationships in violation of the Agreement and the restrictive covenants contained
therein and through use of Herc’s confidential information and trade secrets.

106. Asaresult of this misconduct, Herc has suffered and will continue to suffer both
irreparable and monetary harm.

WHEREFORE, Plaintiffs demand judgment against Defendants SCOTT HINMAN and
PREMIER TRUCK RENTAL, LLC for damages, injunctive relief (both temporary and

permanent), interest, costs, and such further relief as the Court deems appropriate.

[attorney signature next page|

-15-
QB\64040130.5

eFiled Lee County Clerk of Courts Page 15
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 16 of 58 PagelD 22

Respectfully submitted on July 28, 2020.

QB\64040130.5

-]6-

QUARLES & BRADY LLP

By: s/ Kelly L. Davis

Kelly L. Davis (FL Bar No. 26461)

Email: kelly.davis@quarles.com
michele.preston@quarles.com

Tel: 239-659-5066
Fax: 239-213-5433

Alexis M. Barkis (FL Bar No. 105721
Email: alexis.barkis(@quarles.com
Tel: 239-659-5048

1395 Panther Lane, Suite 300

Naples, FL 34109

 

Counsel for Plaintiffs

eFiled Lee County Clerk of Courts Page 16
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 17 of 58 PagelD 23

VERIFICATION

Under penalties of perjury, I declare that I have read the foregoing Verified Complaint and

that the facts stated in it are true and correct to the best of my knowledge and belief.

HERC RENTALS INC. and HERC HOLDINGS, INC.

By: ___ verification forthcoming

 

-17-
QB\64040130.5

eFiled Lee County Clerk of Courts Page 17
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 18 of 58 PagelD 24

EXHIBIT

eFiled Lee County Clerk of Courts Page 18
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 19 of 58 PagelD 25

EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

This Employee Confidentiality and Non-Competition Agreement (the “Agreement”)
made as of the April 26, 2016, by and between Hertz Global Holdings, Inc., The Hertz
Corporation, a Delaware corporation, with offices at 8501 Williams Road, Estero, Florida
(hereinafter “Hertz” or “the Company”), duly acting under authority of its officers and directors
on the one hand, and Scott D Hinman, (the “Employee”), on the other hand.

RECITALS
The Company desires to enter into an employer-employee relationship with the Employee,
and the Employee desires to enter into an employer-employee relationship with the Company, on
the terms, and subject to the conditions, contained herein.

NOW, THEREFORE, in consideration of the compensation and other benefits of the
Employee’s employment and continued employment with the Company, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and as a
condition of employment or continued employment by the Company, the parties hereto,

intending to be legally bound, hereby agree as follows:

1. RELATIONSHIP: AT WILL EMPLOYMENT

 

The Company hereby agrees to employ the Employee as Mgr Branch. The Employee
specifically acknowledges that his employment with the Company is and will be “at will? and
that, consequently, either the Employee or the Company may terminate the employer-employee

relationship at any time, for any reason or for no reason at all, subject to the continuing

D Initials

 

eFiled Lee County Clerk of Courts Page 19
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 20 of 58 PagelD 26

obligations of the Employee as set forth in Section 3 of this Agreement.
2. DUTIES
The Employee shall serve as a Mgr Branch and will, to the best of his ability perform the
duties of Mgr Branch. The Employee’s duties and authority shall consist of and include all
duties and authority customarily performed and held by persons holding equivalent positions
within the Company.

3. CONFIDENTIALITY; UNFAIR COMPETITION

 

(a) The Employee recognizes and acknowledges that the business of the Company is
highly competitive and that during the course of his relationship with the Company he will have
access to significant proprietary and confidential information belonging to the Company. The
Employee therefore covenants and agrees, for the duration of this Agreement and at all times
following its termination, he will not use or disclose (other than in furtherance of Company’s
business interests during the term of this Agreement and as authorized by the Company) any
confidential proprietary information of the Company, including, but not limited to, customer and
supplier lists, customer or prospect information, pricing information, business plans, business
development plans or other strategic plans or information, sales and marketing information,
patents, patent rights, inventions, trademark or trade name rights, copyrights and other
intellectual property rights, techniques, know-how and trade secret information, plans or
information regarding the Company’s future products and services and other business and
financial information of or relating to the Company or its customers. The Employee shall retain
all such information in trust for the sole benefit of the Company. The Employee agrees that the

Company has expended considerable time, effort and expense in assembling and maintaining

5)
a Initials

 

eFiled Lee County Clerk of Courts Page 20
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 21 of 58 PagelD 27

such information and that such information constitutes both (i) trade secret and/or confidential
and proprietary information of the Company and (ii) part of the Company’s goodwill.

(b) During the term of this Agreement and Employee’s employment by the Company,
and for a period of one year after the termination of Employee’s employment with the Company
whether said termination was voluntary or involuntary, except as provided in section 3(h), the
Employee shall not, without the prior written consent of the Company, directly or indirectly,
whether as a principal, agent, officer, director, partner, employee, consultant, independent
contractor or in any other capacity whatsoever, alone or in association with any other person,
carry on, or be engaged, concerned or take part in, or render services or assistance to, or own,
share in the earnings of, or invest in the stocks, bonds or other securities of any business, firm,
corporation or institution that is directly or indirectly in competition with the Company within
one hundred (100) miles of the Company branch, location, or office where employee works, or is
employed, or within the geographic scope of responsibilities at time of termination, or worked,
was employed or was within the geographic scope of responsibilities during the one-year period
preceding termination. An individual or entity will be presumed to be in competition with the
Company if the individual or entity markets, sells, produces, renders or distributes the same or
similar types or kinds of products and/or services as those marketed, sold, produced, rendered or
distributed or which were in research and development by the Company at any point during the
term of this Agreement. The foregoing restriction will not preclude the Employee from owning
up to 1% of the stock of a publicly traded company or from engaging in competitive business

activities which do not otherwise violate the terms and conditions of subsection (a) or subsection

p
“Initials

(c) of this Agreement.

 

eFiled Lee County Clerk of Courts Page 21
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 22 of 58 PagelD 28

For purposes of this Agreement the phrase “competition with the Company” and
“competitor” shall be defined as: (1) United Rentals, Sunbelt Rentals, NES Rentals, Ahern
Rentals, H&E Equipment Services, Neff Rentals, Sunstate Equipment Co., BlueLine Rental. Cat
Rental Stores (Caterpillar), Studio Services, Star Rentals and Home Depot Rentals; (2) any
company or entity engaged in the business of renting or selling general or heavy construction
equipment including but not limited to generator, pump and compressor equipment (3) any
company or entity that markets, sells, produces, renders or distributes the same or similar types
or kinds of products and/or services as Company, including but not limited to general and/or
heavy construction equipment rental, leasing and/or sharing and related services; and/or (4) any
successors of the aforementioned.

(c) During the term of this Agreement, and for a period of one year following the termination
of the Employee’s employment with the Company whether said termination was voluntary or
involuntary, the Employee shall not, as a principal, proprietor, director, officer, partner,
shareholder, employee, member, manager, consultant, agent, independent contractor or
otherwise. for himself or on behalf of any other person or entity other than the Company, directly
or indirectly:

(i) Solicit or attempt to solicit any competitive business as described above from any
customer or prospective customer of the Company whom the Employee came to know, came to
service, or came to learn the identity of during course of the Employee’s relationship with the
Company;

(ii) Solicit or induce or attempt to solicit or induce any person who is employed by

the Company to leave the Company; or

BR. nitials

 

eFiled Lee County Clerk of Courts Page 22
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 23 of 58 PagelD 29

(iii) | Aid, assist or counsel any other person, firm, corporation, entity or the like to
do any of the above.

(d) All written materials, records and documents made by the Employee or coming into
the Employee’s possession during the term of this Agreement concerning the business or affairs
of the Company, together with all intellectual and industrial property rights attached thereto shall
be the sole property of the Company; and, upon termination of the Employee’s employment
and/or this Agreement or at the request of the Company at any time, the Employee shall promptly
deliver all such materials and information in his possession or control to the Company.

(ce) In view of the services which the Employee will perform for the Company, which
services are special, unique and extraordinary in character and which will place the Employee in
a position of confidence and trust with customers of the Company and will provide the Employee
with access to confidential and proprietary financial information, trade secrets, “know-how” and
other confidential and proprietary information of the Company, the Employee expressly
acknowledges that the restrictive covenants set forth in this Section 3 are reasonable and
necessary to protect and maintain the proprietary and other legitimate business interests of the
Company and that the enforcement of such restrictive covenants will not prevent the Employee
from earning a livelihood or impose any undue burden on the Employee or his family. The
Employee further acknowledges that the remedy at law for any breach or threatened breach of
this Section 3 by him, if such breach or threatened breach is held by the Court to exist, will be
inadequate and, accordingly, that the Company shall, in addition to all other available remedies,
be entitled to injunctive relief without being required to post bond or other security and without

having to prove the inadequacy of the remedies available at law. In addition, in the event a Court

D. Initials

 

eFiled Lee County Clerk of Courts Page 23
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 24 of 58 PagelD 30

determines that there has been a breach or threatened breach or repudiation of Section 3 of this
Agreement by the Employee, the Employee agrees that, in addition to injunctive relief and
monetary damages, the Company shall be entitled to recover from the Employee its reasonable
attorneys’ fees and costs in obtaining any restraining order, preliminary or permanent injunction
or any monetary judgment against the Employee.

(f) If any portion of the provisions of this Section 3 is held to be unenforceable for any
reason, including but not limited to the duration of such provision, the territory being covered
thereby or the type of conduct restricted therein, the parties agree that the Court is authorized and
directed to modify the duration, geographic area and/or other terms of such provisions to the
maximum benefit of the Company as permitted by law, and, as so modified, said provision shall
then be enforceable.

(g) The period of time during which the provisions of this Section 3 shall apply shall be
extended by the length of time during which the Employee is deemed to be in breach of any of
the terms of this Section 3.

(h) Notwithstanding the foregoing, in the event Employee is involuntarily laid off from
the position such that eligibility for severance per Hertz Procedure 2-30 is triggered, the
competitive restrictions set forth in paragraph 3(b) of this agreement shall not apply-

4. WAIVER OF JURY TRIAL. The Employee EXPRESSLY waives a trial by jury and
agrees not to plead or defend on grounds of adequate remedy at law or any element thereof

in an action by the Company against the Employee for injunctive relief or for specific

2
“Initials

performance of any obligation set forth in this Agreement.

5. MISCELLANEOUS.

 

eFiled Lee County Clerk of Courts Page 24
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 25 of 58 PagelD 31

(a) Governing Law, Forum Selection and Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Florida without giving effect to
conflict of laws principals thereof. The Employee and the Company hereby agree that any action
initiated by or on behalf of either party seeking to interpret or enforce the terms of this
Agreement shall only be brought in either the Circuit Court of the Twentieth Judicial Circuit, Lee
County, Florida or the United States District Court for the Middle District of Florida. The parties
consent to the exclusive jurisdiction and venue of said Courts and waive any challenge to
personal jurisdiction..

(b) Severability. If any provision of this Agreement is held invalid or unenforceable, the
remainder shall nevertheless remain in full force and effect. If any provision is held invalid or
unenforceable with respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

(c) Entire Agreement. This Agreement represents the entire understanding of the parties
with respect to the subject matter hereof and supersedes and replaces in its entirety all prior
agreements and understandings oral or written between the parties hereto with respect to the
subject matter hereof. No other representations, promises, agreements or understandings
regarding the subject matter hereof shall be of any force or effect unless in writing, executed by
the party to be bound, and dated subsequent to the date hereof.

(d) Amendment. This Agreement may not be cancelled, changed, modified or amended
orally, and no cancellation, change, modification or amendment hereof shall be effective or
binding unless in written instrument signed by the Company and the Employee. A provision of

this Agreement may be waived only by written instrument signed by the party against whom or

ff Initials

 

eFiled Lee County Clerk of Courts Page 25
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 26 of 58 PagelD 32

which enforcement of such waiver is sought.
(e) Headings. The headings contained in this Agreement are for reference purposes only,
and shall not affect the meaning or interpretation of this Agreement.

(f) Notice. All notices, requests, demands or other communications to the Company

 

and/or the Employee under or relating to this Agreement shall be in writing to the respective
addresses listed on the first page of this Agreement. Notice shall be duly given if in writing and
delivered by hand or mailed by first class, registered mail, return-receipt requested, with postage
and registry fees pre-paid.

(g) No Prior Non-Compete or Employment Agreement. The Employee represents and
warrants that he is not presently subject to any non-compete, restrictive covenant or like
agreement that will preclude him from employment with the Company or in any away limit him
in performing any of his obligations under this Agreement. The Employee agrees and
acknowledges that if he is subject to any such non-compete, restrictive covenant or other
agreement, that the Company will have no obligation to perform its duties under this Agreement
or to continue his employment.

(h) Interpretation and Construction. The parties agree that this Agreement shall be
construed in favor of providing all reasonable protection to the legitimate business interests of
the Company. The parties further agree that, in interpreting and enforcing this Agreement, the
court shall not employ any rule of contract construction that requires the court to construe
narrowly against the drafter of the Agreement and shall consider the Agreement as if each party
participated equally in its preparation.

(i) Survival. The Employee’s obligations as set forth in Section 3 represent independent

DP nen
r

 

eFiled Lee County Clerk of Courts Page 26
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 27 of 58 PagelD 33

covenants by which the Employee is and shall remain bound notwithstanding any breach or
claim of breach by the Company, and shall survive the termination or expiration of this
Agreement,

(j) Changes in your Position, Duties, etc. This Agreement will continue to be
in full force and effect notwithstanding any changes to your position, your duties and
responsibilities, or your place of work.

(k) The Employee acknowledges that he has read this Agreement, that he was given
sufficient time and opportunity to review it and to consult an attorney regarding its terms and
conditions, and that the Company has recommended to the Employee that he consult an attorney
prior to execution of this Agreement. The Employee further acknowledges that, pursuant to
Section 1, this Agreement does not alter the Employee’s status as an employee-at-wil! or in any
way limit the Company’s right to terminate the employment relationship at any time. The
Employee further acknowledges and agrees that the restrictions on competition set forth in this
Agreement are reasonable and necessary for the protection of the Company and that his

agreement to and fulfillment of same are a material condition of employment with the Company.

[SIGNATURE PAGE FOLLOWS]

Z Initials

 

eFiled Lee County Clerk of Courts Page 27
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 28 of 58 PagelD 34

IN WITNESS HEREOF, the parties have executed this Agreement as of the date first written

above.

 

 

Name: Scott D Hinman

Dated: S/ B/2O)}&

THE HERTZ CORPORATION

py:_ Ke ——f ee
Title: Dect 24 Ma... 2/
Dated:_S-ld= | _

=
/
Initials

 

eFiled Lee County Clerk of Courts Page 28
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 29 of 58 PagelD 35

EXHIBIT

eFiled Lee County Clerk of Courts Page 29
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 RAGE, 20 of 58 PagelD 36

27500 Riverview Center Blvd
Bonita Springs, FL 34134

TM 239-301-1407
HercRen tals Jennifer brandeis@hercrentais.com

April 30, 2020
VIA FEDEX AND EMAIL (sonicse2@aol.com)

Scott Hinman
6208 Alletta Circle
Baldwinsville, NY 13027

Re: Cease and Desist Notice

Dear Mr. Hinman:

It has just come to our attention that you are engaged in conduct in direct violation of
the terms and conditions of your Employee Confidentiality and Non-Disclosure
Agreement dated April 26, 2016, (the “Agreement”), a copy of which is enclosed for
your reference. This letter shall serve as your only notice that you immediately cease
and desist from such activities.

Specifically, we understand that you are now working for PTR Premier Truck Rental,
a direct competitor of Herc Rentals Inc. (“Herc” or the “Company”), in the Syracuse,
NY area. Under the express terms of the Agreement, you are prohibited from
working for a competitor within one hundred (100) miles of the Company branch,
location or office where you worked (the “Restricted Area”) for a one-year period
following the termination of your employment from Herc.

At all times during your employment with Herc, you worked out of the Company's
Syracuse branch. You resigned from Herc effective April 1, 2020. Accordingly, your
employment with a competitor of the Company within the Restricted Area violates
the express terms of your Agreement. Please provide us with written confirmation
within five (5) days of receipt of this letter of all steps taken by you and your
employer to cease and desist from such activities and to comply with your
obligations under the Agreement.

| would additionally remind you of the remaining obligations under the Agreement
which we expect you to abide by. In particular, the Agreement prohibits you from
soliciting or attempting to solicit any competitive business from Herc customers (as
more fully defined in the Agreement) and from soliciting or inducing, or attempting to
solicit or induce, any Herc employee to terminate their employment, Should
information come to our attention that you are engaged in any conduct in violation of
these prohibitions, we will pursue all appropriate legal remedies under the terms of
the Agreement and applicable law.

 

eFiled Lee County Clerk of Courts Page 30
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 31 of 58 PagelD 37

April 30, 2020
Scott Hinman — Cease and Desist Notice
Page 2

Finally, you are prohibited from using or disclosing to any third party (including,
without limitation, your new employer) any of the Company's confidential and
proprietary information and trade secrets. Please provide us with written
confirmation with five (5) days of receipt of this notice that you do not have any such
information, electronically or otherwise, and/or that you have not shared with any
other person or entity, any of the Company’s confidential and proprietary information
and trade secrets.

Please be advised that Herc reserves its right to pursue all appropriate legal and
equitable remedies against you and your employer, including seeking damages,
attorneys’ fees and injunctive relief, arising out of the aforementioned conduct
without further notice.

Sincerely,

Jennifer Brandeis
Vice President, Assistant General Counsel

 

eFiled Lee County Clerk of Courts Page 31
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 32 of 58 PagelD 38

EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

This Employee Confidentiality and Non-Competition Agreement (the “Agreement”)
made as of the April 26, 2016, by and between Hertz Global Holdings, Inc., The Hertz
Corporation, a Delaware corporation, with offices at 8501 Williams Road, Estero, Florida
(hereinafter “Hertz” or “the Company”), duly acting under authority of its officers and directors
on the one hand, and Scott D Hinman, (the “Employee”), on the other hand.

RECITALS
The Company desires to enter into an employer-employee relationship with the Employee,
and the Employee desires to enter into an employer-employee relationship with the Company, on
the terms, and subject to the conditions, contained herein.

NOW, THEREFORE, in consideration of the compensation and other benefits of the
Employee’s employment and continued employment with the Company, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and as a
condition of employment or continued employment by the Company, the parties hereto,

intending to be legally bound, hereby agree as follows:

1. RELATIONSHIP: AT WILL EMPLOYMENT

 

The Company hereby agrees to employ the Employee as Mgr Branch. The Employee
specifically acknowledges that his employment with the Company is and will be “at will? and
that, consequently, either the Employee or the Company may terminate the employer-employee

relationship at any time, for any reason or for no reason at all, subject to the continuing

D Initials

 

eFiled Lee County Clerk of Courts Page 32
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 33 of 58 PagelD 39

obligations of the Employee as set forth in Section 3 of this Agreement.
2. DUTIES
The Employee shall serve as a Mgr Branch and will, to the best of his ability perform the
duties of Mgr Branch. The Employee’s duties and authority shall consist of and include all
duties and authority customarily performed and held by persons holding equivalent positions
within the Company.

3. CONFIDENTIALITY; UNFAIR COMPETITION

 

(a) The Employee recognizes and acknowledges that the business of the Company is
highly competitive and that during the course of his relationship with the Company he will have
access to significant proprietary and confidential information belonging to the Company. The
Employee therefore covenants and agrees, for the duration of this Agreement and at all times
following its termination, he will not use or disclose (other than in furtherance of Company’s
business interests during the term of this Agreement and as authorized by the Company) any
confidential proprietary information of the Company, including, but not limited to, customer and
supplier lists, customer or prospect information, pricing information, business plans, business
development plans or other strategic plans or information, sales and marketing information,
patents, patent rights, inventions, trademark or trade name rights, copyrights and other
intellectual property rights, techniques, know-how and trade secret information, plans or
information regarding the Company’s future products and services and other business and
financial information of or relating to the Company or its customers. The Employee shall retain
all such information in trust for the sole benefit of the Company. The Employee agrees that the

Company has expended considerable time, effort and expense in assembling and maintaining

5)
a Initials

 

eFiled Lee County Clerk of Courts Page 33
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 34 of 58 PagelD 40

such information and that such information constitutes both (i) trade secret and/or confidential
and proprietary information of the Company and (ii) part of the Company’s goodwill.

(b) During the term of this Agreement and Employee’s employment by the Company,
and for a period of one year after the termination of Employee’s employment with the Company
whether said termination was voluntary or involuntary, except as provided in section 3(h), the
Employee shall not, without the prior written consent of the Company, directly or indirectly,
whether as a principal, agent, officer, director, partner, employee, consultant, independent
contractor or in any other capacity whatsoever, alone or in association with any other person,
carry on, or be engaged, concerned or take part in, or render services or assistance to, or own,
share in the earnings of, or invest in the stocks, bonds or other securities of any business, firm,
corporation or institution that is directly or indirectly in competition with the Company within
one hundred (100) miles of the Company branch, location, or office where employee works, or is
employed, or within the geographic scope of responsibilities at time of termination, or worked,
was employed or was within the geographic scope of responsibilities during the one-year period
preceding termination. An individual or entity will be presumed to be in competition with the
Company if the individual or entity markets, sells, produces, renders or distributes the same or
similar types or kinds of products and/or services as those marketed, sold, produced, rendered or
distributed or which were in research and development by the Company at any point during the
term of this Agreement. The foregoing restriction will not preclude the Employee from owning
up to 1% of the stock of a publicly traded company or from engaging in competitive business

activities which do not otherwise violate the terms and conditions of subsection (a) or subsection

p
“Initials

(c) of this Agreement.

 

eFiled Lee County Clerk of Courts Page 34
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 35 of 58 PagelD 41

For purposes of this Agreement the phrase “competition with the Company” and
“competitor” shall be defined as: (1) United Rentals, Sunbelt Rentals, NES Rentals, Ahern
Rentals, H&E Equipment Services, Neff Rentals, Sunstate Equipment Co., BlueLine Rental. Cat
Rental Stores (Caterpillar), Studio Services, Star Rentals and Home Depot Rentals; (2) any
company or entity engaged in the business of renting or selling general or heavy construction
equipment including but not limited to generator, pump and compressor equipment (3) any
company or entity that markets, sells, produces, renders or distributes the same or similar types
or kinds of products and/or services as Company, including but not limited to general and/or
heavy construction equipment rental, leasing and/or sharing and related services; and/or (4) any
successors of the aforementioned.

(c) During the term of this Agreement, and for a period of one year following the termination
of the Employee’s employment with the Company whether said termination was voluntary or
involuntary, the Employee shall not, as a principal, proprietor, director, officer, partner,
shareholder, employee, member, manager, consultant, agent, independent contractor or
otherwise. for himself or on behalf of any other person or entity other than the Company, directly
or indirectly:

(i) Solicit or attempt to solicit any competitive business as described above from any
customer or prospective customer of the Company whom the Employee came to know, came to
service, or came to learn the identity of during course of the Employee’s relationship with the
Company;

(ii) Solicit or induce or attempt to solicit or induce any person who is employed by

the Company to leave the Company; or

BR. nitials

 

eFiled Lee County Clerk of Courts Page 35
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 36 of 58 PagelD 42

(iii) | Aid, assist or counsel any other person, firm, corporation, entity or the like to
do any of the above.

(d) All written materials, records and documents made by the Employee or coming into
the Employee’s possession during the term of this Agreement concerning the business or affairs
of the Company, together with all intellectual and industrial property rights attached thereto shall
be the sole property of the Company; and, upon termination of the Employee’s employment
and/or this Agreement or at the request of the Company at any time, the Employee shall promptly
deliver all such materials and information in his possession or control to the Company.

(ce) In view of the services which the Employee will perform for the Company, which
services are special, unique and extraordinary in character and which will place the Employee in
a position of confidence and trust with customers of the Company and will provide the Employee
with access to confidential and proprietary financial information, trade secrets, “know-how” and
other confidential and proprietary information of the Company, the Employee expressly
acknowledges that the restrictive covenants set forth in this Section 3 are reasonable and
necessary to protect and maintain the proprietary and other legitimate business interests of the
Company and that the enforcement of such restrictive covenants will not prevent the Employee
from earning a livelihood or impose any undue burden on the Employee or his family. The
Employee further acknowledges that the remedy at law for any breach or threatened breach of
this Section 3 by him, if such breach or threatened breach is held by the Court to exist, will be
inadequate and, accordingly, that the Company shall, in addition to all other available remedies,
be entitled to injunctive relief without being required to post bond or other security and without

having to prove the inadequacy of the remedies available at law. In addition, in the event a Court

D. Initials

 

eFiled Lee County Clerk of Courts Page 36
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 37 of 58 PagelD 43

determines that there has been a breach or threatened breach or repudiation of Section 3 of this
Agreement by the Employee, the Employee agrees that, in addition to injunctive relief and
monetary damages, the Company shall be entitled to recover from the Employee its reasonable
attorneys’ fees and costs in obtaining any restraining order, preliminary or permanent injunction
or any monetary judgment against the Employee.

(f) If any portion of the provisions of this Section 3 is held to be unenforceable for any
reason, including but not limited to the duration of such provision, the territory being covered
thereby or the type of conduct restricted therein, the parties agree that the Court is authorized and
directed to modify the duration, geographic area and/or other terms of such provisions to the
maximum benefit of the Company as permitted by law, and, as so modified, said provision shall
then be enforceable.

(g) The period of time during which the provisions of this Section 3 shall apply shall be
extended by the length of time during which the Employee is deemed to be in breach of any of
the terms of this Section 3.

(h) Notwithstanding the foregoing, in the event Employee is involuntarily laid off from
the position such that eligibility for severance per Hertz Procedure 2-30 is triggered, the
competitive restrictions set forth in paragraph 3(b) of this agreement shall not apply-

4. WAIVER OF JURY TRIAL. The Employee EXPRESSLY waives a trial by jury and
agrees not to plead or defend on grounds of adequate remedy at law or any element thereof

in an action by the Company against the Employee for injunctive relief or for specific

2
“Initials

performance of any obligation set forth in this Agreement.

5. MISCELLANEOUS.

 

eFiled Lee County Clerk of Courts Page 37
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 38 of 58 PagelD 44

(a) Governing Law, Forum Selection and Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Florida without giving effect to
conflict of laws principals thereof. The Employee and the Company hereby agree that any action
initiated by or on behalf of either party seeking to interpret or enforce the terms of this
Agreement shall only be brought in either the Circuit Court of the Twentieth Judicial Circuit, Lee
County, Florida or the United States District Court for the Middle District of Florida. The parties
consent to the exclusive jurisdiction and venue of said Courts and waive any challenge to
personal jurisdiction..

(b) Severability. If any provision of this Agreement is held invalid or unenforceable, the
remainder shall nevertheless remain in full force and effect. If any provision is held invalid or
unenforceable with respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

(c) Entire Agreement. This Agreement represents the entire understanding of the parties
with respect to the subject matter hereof and supersedes and replaces in its entirety all prior
agreements and understandings oral or written between the parties hereto with respect to the
subject matter hereof. No other representations, promises, agreements or understandings
regarding the subject matter hereof shall be of any force or effect unless in writing, executed by
the party to be bound, and dated subsequent to the date hereof.

(d) Amendment. This Agreement may not be cancelled, changed, modified or amended
orally, and no cancellation, change, modification or amendment hereof shall be effective or
binding unless in written instrument signed by the Company and the Employee. A provision of

this Agreement may be waived only by written instrument signed by the party against whom or

ff Initials

 

eFiled Lee County Clerk of Courts Page 38
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 39 of 58 PagelD 45

which enforcement of such waiver is sought.
(e) Headings. The headings contained in this Agreement are for reference purposes only,
and shall not affect the meaning or interpretation of this Agreement.

(f) Notice. All notices, requests, demands or other communications to the Company

 

and/or the Employee under or relating to this Agreement shall be in writing to the respective
addresses listed on the first page of this Agreement. Notice shall be duly given if in writing and
delivered by hand or mailed by first class, registered mail, return-receipt requested, with postage
and registry fees pre-paid.

(g) No Prior Non-Compete or Employment Agreement. The Employee represents and
warrants that he is not presently subject to any non-compete, restrictive covenant or like
agreement that will preclude him from employment with the Company or in any away limit him
in performing any of his obligations under this Agreement. The Employee agrees and
acknowledges that if he is subject to any such non-compete, restrictive covenant or other
agreement, that the Company will have no obligation to perform its duties under this Agreement
or to continue his employment.

(h) Interpretation and Construction. The parties agree that this Agreement shall be
construed in favor of providing all reasonable protection to the legitimate business interests of
the Company. The parties further agree that, in interpreting and enforcing this Agreement, the
court shall not employ any rule of contract construction that requires the court to construe
narrowly against the drafter of the Agreement and shall consider the Agreement as if each party
participated equally in its preparation.

(i) Survival. The Employee’s obligations as set forth in Section 3 represent independent

DP nen
r

 

eFiled Lee County Clerk of Courts Page 39
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 40 of 58 PagelD 46

covenants by which the Employee is and shall remain bound notwithstanding any breach or
claim of breach by the Company, and shall survive the termination or expiration of this
Agreement,

(j) Changes in your Position, Duties, etc. This Agreement will continue to be
in full force and effect notwithstanding any changes to your position, your duties and
responsibilities, or your place of work.

(k) The Employee acknowledges that he has read this Agreement, that he was given
sufficient time and opportunity to review it and to consult an attorney regarding its terms and
conditions, and that the Company has recommended to the Employee that he consult an attorney
prior to execution of this Agreement. The Employee further acknowledges that, pursuant to
Section 1, this Agreement does not alter the Employee’s status as an employee-at-wil! or in any
way limit the Company’s right to terminate the employment relationship at any time. The
Employee further acknowledges and agrees that the restrictions on competition set forth in this
Agreement are reasonable and necessary for the protection of the Company and that his

agreement to and fulfillment of same are a material condition of employment with the Company.

[SIGNATURE PAGE FOLLOWS]

2.
Z Initials

 

eFiled Lee County Clerk of Courts Page 40
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 41 of 58 PagelD 47

IN WITNESS HEREOF, the parties have executed this Agreement as of the date first written

above.

 

 

Name: Scott D Hinman

Dated: S/ B/2O)}&

THE HERTZ CORPORATION

py:_ Ke ——f ee
Title: Dect 24 Ma... 2/
Dated:_S-ld= | _

=
/
Initials

 

eFiled Lee County Clerk of Courts Page 41
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 42 of 58 PagelD 48

EXHIBIT

eFiled Lee County Clerk of Courts Page 42
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 43 of 58 PagelD 49
Herc Rentals Inc.

27500 Riverview Center Blvd
Bonita Springs, FL 34134

rar 239-301-1407
HercRen tals Jennifer brandeis@hercrentals.com
April 30, 2020
VIA FEDEX
Rob Troxel

President, PTR Premier Truck
9138 Bluffton Rd
Ft. Wayne, IN 46809

Re: Cease and Desist Notice/Scott Hinman
Dear Mr. Troxel:

| write on behalf of Herc Rentals Inc. (“Herc” or “Company”) regarding Scott Hinman, a former
Herc employee, who we understand has recently started working for Premier Truck Rental
(“PTR”) in the Syracuse, New York area. This letter shall serve as your only notice that we
believe Mr. Hinman to be in violation of his Employee Confidentiality and Non-Disclosure
Agreement with the Company dated April 26, 2016, (the “Agreement”), a copy of which is
enclosed for your reference.

Under the express terms of the Agreement, Mr. Hinman is prohibited from working for a
competitor within the Restricted Area (defined in the Agreement) for a one-year period
following the termination of his employment from Herc. Specifically, Mr. Hinman agreed that he
would not:

Carry on, or be engaged, concerned or take part in, or render services or assistance
to... any business, firm, corporation or institution that is directly or indirectly in
competition with the Company within one hundred (100) miles of the Company branch,
location or office where [he worked] or [was] employed or was within the geographic
scope of responsibilities during the one-year period preceding termination.

Mr. Hinman’s employment with Herc terminated effective April 1, 2020. At the time of his
termination, Mr. Hinman was the Branch Manager at the Company’s Syracuse branch. Mr.
Hinman’s employment with PTR falls squarely within the Restricted Area. Accordingly, we
request that Mr. Hinman immediately cease and desist from all conduct in violation of his
Agreement and that PTR provide written assurance within five (5) days after receipt of this
notice of the specific steps being taken to address and prevent any further violation of Mr.
Hinman’s ongoing obligations under the terms of his Agreement.

You should further be advised that Herc reserves its right to seek all appropriate legal and
equitable relief arising out of the aforementioned conduct without further notice. Should you
have any questions or wish to discuss Mr. Hinman’s employment in more detail, please feel
free to contact me directly.

Sincerely,
Drier Aéta”
Jennifer Brandeis
Vice President, Assistant General Counsel

 

eFiled Lee County Clerk of Courts Page 43
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 44 of 58 PagelD 50

EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

This Employee Confidentiality and Non-Competition Agreement (the “Agreement”™)
made as of the April 26, 2016, by and between Hertz Global Holdings, Inc., The Hertz
Corporation, a Delaware corporation, with offices at 8501 Williams Road, Estero, Florida
(hereinafter “Hertz” or “the Company”), duly acting under authority of its officers and directors
on the one hand, and Scott D Hinman, (the “Employee”), on the other hand.

RECITALS
The Company desires to enter into an employer-employee relationship with the Employee,
and the Employee desires to enter into an employer-employee relationship with the Company, on
the terms, and subject to the conditions, contained herein.

NOW, THEREFORE, in consideration of the compensation and other benefits of the
Employee’s employment and continued employment with the Company, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and as a
condition of employment or continued employment by the Company, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. RELATIONSHIP: AT WILL EMPLOYMENT

The Company hereby agrees to employ the Employee as Mer Branch. The Employee
specifically acknowledges that his employment with the Company is and will be “at will” and
that, consequently, either the Employee or the Company may terminate the employer-employee
relationship at any time, for any reason or for no reason at all, subject to the continuing

D

Initials

 

eFiled Lee County Clerk of Courts Page 44
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 45 of 58 PagelD 51

obligations of the Employee as set forth in Section 3 of this Agreement.
2. DUTIES

The Employee shall serve as a Mer Branch and will, to the best of his ability perform the
duties of Mgr Branch, The Employee’s duties and authority shall consist of and include all
duties and authority customarily performed and held by persons holding equivalent positions
within the Company.

3. CONFIDENTIALITY; UNFAIR COMPETITION

(a) The Employee taduiioas and acknowledges that the business of the Company is
highly competitive and that during the course of his relationship with the Company he will have
access to significant proprietary and confidential information belonging to the Company. The
Employee therefore covenants and agrees, for the duration of this Agreement and at all times
following its termination, he will not use or disclose (other than in furtherance of Company’s
business interests during the term of this Agreement and as authorized by the Company) any
confidential proprietary information of the Company, including, but not limited to, customer and
supplier lists, customer or prospect information, pricing information, business plans, business
development plans or other strategic plans or information, sales and marketing information,
patents, patent rights, inventions, trademark or trade name rights, copyrights and other
intellectual property rights, techniques, know-how and trade secret information, plans or
information regarding the Company’s future products and services and other business and
financial information of or relating to the Company or its customers. The Employee shall retain
all such information in trust for the sole benefit of the Company. The Employee agrees that the

Company has expended considerable time, effort and expense in assembling and maintaining

)
a Initials

 

eFiled Lee County Clerk of Courts Page 45
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 46 of 58 PagelD 52

such information and that such information constitutes both (i) trade secret and/or confidential
and proprietary information of the Company and (ii) part of the Company’s goodwill.

(b) During the term of this Agreement and Employee’s employment by the Company,
and for a period of one year after the termination of Employee’s employment with the Company
whether said termination was voluntary or involuntary, except as provided in section 3(h), the
Employee shall not, without the prior written consent of the Company, directly or indirectly,
whether as a principal, agent, officer, director, partner, employee, consultant, independent
contractor or in any other capacity whatsoever, alone or in association with any other person,
carry on, or be engaged, concerned or take part in, or render services or assistance to, or own,
share in the earnings of, or invest in the stocks, bonds or other securities of any business, firm,
corporation or institution that is directly or indirectly in competition with the Company within
one hundred (100) miles of the Company branch, location, or office where employee works, or is
employed, or within the geographic scope of responsibilities at time of termination, or worked,
was employed or was within the geographic scope of responsibilities during the one-year period
preceding termination. An individual or entity will be presumed to be in competition with the
Company if the individual or entity markets, sells, produces, renders or distributes the same or
similar types or kinds of products and/or services as those marketed, sold, produced, rendered or
distributed or which were in research and development by the Company at any point during the
term of this Agreement. The foregoing restriction will not preclude the Employee from ownin g
up to 1% of the stock of a publicly traded company or from engaging in competitive business

activities which do not otherwise violate the terms and conditions of subsection (a) or subsection

_ b Initials

(c) of this Agreement.

 

 

eFiled Lee County Clerk of Courts Page 46
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 47 of 58 PagelD 53

For purposes of this Agreement the phrase “competition with the Company” and
“competitor” shall be defined as: (1) United Rentals, Sunbelt Rentals, NES Rentals, Ahern
Rentals, H&E Equipment Services, Neff Rentals, Sunstate Equipment Co., BlueLine Rental, Cat
Rental Stores (Caterpillar), Studio Services, Star Rentals and Home Depot Rentals; (2) any
company or entity engaged in the business of renting or selling general or heavy construction
equipment including but not limited to generator, pump and compressor equipment (3) any
company or entity that markets, sells, produces, renders or distributes the same or similar types
or kinds of products and/or services as Company, including but not limited to general] and/or
heavy construction equipment rental, leasing and/or sharing and related services; and/or (4) any
successors of the aforementioned,

(c) During the term of this Agreement, and for a period of one year following the termination
of the Employee’s employment with the Company whether said termination was voluntary or
involuntary, the Employee shall not, as a principal, proprietor, director, officer, partner,
shareholder, employee, member, manager, consultant, agent, independent contractor or
otherwise, for himself or on behalf of any other person or entity other than the Company, directly
or indirectly:

(i) Solicit or attempt to solicit any competitive business as described above from any
customer or prospective customer of the Company whom the Employee came to know, came to
service, or came to learn the identity of during course of the Employee’s relationship with the
Company;

(ii) Solicit or induce or attempt to solicit or induce any person who is employed by

the Company to leave the Company; or

Ae Initials

 

eFiled Lee County Clerk of Courts Page 47
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 48 of 58 PagelD 54

(iii) | Aid, assist or counsel any other person, firm, corporation, entity or the like to
do any of the above.

(d) All written materials, records and documents made by the Employee or coming into
the Employee’s possession during the term of this Agreement concerning the business or affairs
of the Company, together with all intellectual and industrial property rights attached thereto shall
be the sole property of the Company; and, upon termination of the Employee’s employment
and/or this Agreement or at the request of the Company at any time, the Employee shall promptly
deliver all such materials and information in his possession or contro! to the Company.

(e) In view of the services which the Employee will perform for the Company, which
services are special, unique and extraordinary in character and which will place the Employee in
a position of confidence and trust with customers of the Company and will provide the Employee
with access to confidential and proprietary financial information, trade secrets, “know-how” and
other confidential and proprietary information of the Company, the Employee expressly
acknowledges that the restrictive covenants set forth in this Section 3 are reasonable and
necessary to protect and maintain the proprietary and other legitimate business interests of the
Company and that the enforcement of such restrictive covenants will not prevent the Employee
from earning a livelihood or impose any undue burden on the Employee or his family. The
Employee further acknowledges that the remedy at law for any breach or threatened breach of
this Section 3 by him, if such breach or threatened breach is held by the Court to exist, will be
inadequate and, accordingly, that the Company shall, in addition to all other available remedies,
be entitled to injunctive relief without being required to post bond or other security and without

having to prove the inadequacy of the remedies available at law. In addition, in the event a Court

@L Initials

 

eFiled Lee County Clerk of Courts Page 48
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 49 of 58 PagelD 55

determines that there has been a breach or threatened breach or repudiation of Section 3 of this
Agreement by the Employee, the Employee agrees that, in addition to injunctive relief and
monetary damages, the Company shall be entitled to recover from the Employee its reasonable
attorneys’ fees and costs in obtaining any restraining order, preliminary or permanent injunction
or any monetary judgment against the Employee,

(f) If any portion of the provisions of this Section 3 is held to be unenforceable for any
reason, including but not limited to the duration of such provision, the territory being covered
thereby or the type of conduct restricted therein, the parties agree that the Court is authorized and
directed to modify the duration, geographic area and/or other terms of such provisions to the
maximum benefit of the Company as permitted by law, and, as so modified, said provision shall
then be enforceable.

(g) The period of time during which the provisions of this Section 3 shall apply shall be
extended by the length of time during which the Employee is deemed to be in breach of any of
the terms of this Section 3.

(h) Notwithstanding the foregoing, in the event Employee is involuntarily laid off from
the position such that eligibility for severance per Hertz Procedure 2-30 is triggered, the
competitive restrictions set forth in paragraph 3(b) of this agreement shall not apply.

4. WAIVER OF JURY TRIAL. The Employee EXPRESSLY waives a trial by jury and
agrees not to plead or defend on grounds of adequate remedy at law or any element thereof

in an action by the Company against the Employee for injunctive relief or for specific

Bb Initials

performance of any obligation set forth in this Agreement.

5. MISCELLANEOUS.

 

eFiled Lee County Clerk of Courts Page 49
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 50 of 58 PagelD 56

(a) Governing Law, Forum Selection and Jurisdiction. This Agreement shall be governed

by and construed in accordance with the laws of the State of Florida without giving effect to
conflict of laws principals thereof. The Employee and the Company hereby agree that any action
initiated by or on behalf of either party seeking to interpret or enforce the terms of this

Agreement shall only be brought in either the Circuit Court of the Twentieth Judicial Circuit, Lee
County, Florida or the United States District Court for the Middle District of Florida. The parties
consent to the exclusive jurisdiction and venue of said Courts and waive any challenge to
personal jurisdiction..

(b) Severability. If any provision of this Agreement is held invalid or unenforceable, the
remainder shall nevertheless remain in full force and effect. If any provision is held invalid or
unenforceable with respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

(c) Entire Agreement. This Agreement represents the entire understanding of the parties
with respect to the subject matter hereof and supersedes and replaces in its entirety all prior
agreements and understandings oral or written between the parties hereto with respect to the
subject matter hereof. No other representations, promises, agreements or understandings
regarding the subject matter hereof shall be of any force or effect unless in writing, executed by
the party to be bound, and dated subsequent to the date hereof.

(d) Amendment. This Agreement may not be cancelled, changed, modified or amended
orally, and no cancellation, change, modification or amendment hereof shall be effective or
binding unless in written instrument signed by the Company and the Employee. A provision of

this Agreement may be waived only by written instrument signed by the party against whom or

A wits

 

eFiled Lee County Clerk of Courts Page 50
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 51 of 58 PagelD 57

which enforcement of such waiver is sought.
(e¢) Headings. The headings contained in this Agreement are for reference purposes only,
and shall not affect the meaning or interpretation of this Agreement.

(f) Notice. All notices, requests, demands or other communications to the Company

 

and/or the Employee under or relating to this Agreement shall be in writing to the respective
addresses listed on the first page of this Agreement. Notice shall be duly given if in writing and
delivered by hand or mailed by first class, registered mail, return-receipt requested, with postage
and registry fees pre-paid.

(g) No Prior Non-Compete or Employment Agreement. The Employee represents and
warrants that he is not presently subject to any non-compete, restrictive covenant or like
agreement that will preclude him from employment with the Company or in any away limit him
in performing any of his obligations under this Agreement. The Employee agrees and
acknowledges that if he is subject to any such non-compete, restrictive covenant or other
agreement, that the Company will have no obligation to perform its duties under this Agreement
or to continue his employment.

(h) Interpretation and Construction. The parties agree that this Agreement shall be
construed in favor of providing all reasonable protection to the legitimate business interests of
the Company. The parties further agree that, in interpreting and enforcing this Agreement, the
court shall not employ any rule of contract construction that requires the court to construe
narrowly against the drafter of the Agreement and shall consider the Agreement as if each party
participated equally in its preparation.

(i) Survival. The Employee’s obligations as set forth in Section 3 represent independent

Initials
é

 

eFiled Lee County Clerk of Courts Page 51
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 52 of 58 PagelD 58

covenants by which the Employee is and shall remain bound notwithstanding any breach or
claim of breach by the Company, and shall survive the termination or expiration of this
Agreement.

(j) Changes in your Position, Duties, etc. This Agreement wil! continue to be
in full force and effect notwithstanding any changes to your position, your duties and
responsibilities, or your place of work.

(k) The Employee acknowledges that he has read this Agreement, that he was given
sufficient time and opportunity to review it and to consult an attorney regarding its terms and
conditions, and that the Company has recommended to the Employee that he consult an attorney
prior to execution of this Agreement. The Employee further acknowledges that, pursuant to
Section 1, this Agreement does not alter the Employee’s status as an employee-at-will or in any
way limit the Company’s right to terminate the employment relationship at any time. The
Employee further acknowledges and agrees that the restrictions on competition set forth in this
Agreement are reasonable and necessary for the protection of the Company and that his

agreement to and fulfillment of same are a material condition of employment with the Company.

[SIGNATURE PAGE FOLLOWS]

i...
+ —~*" Initials

 

eFiled Lee County Clerk of Courts Page 52
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 53 of 58 PagelD 59

IN WITNESS HEREOF, the parties have executed this Agreement as of the date first written

above.

 

 

 

Name: Scott D Hinman

Dated: S / R/O]

THE HERTZ CORPORATION
»:_~_f
Title: Deo 74 Ma..e (2 /”

“s
Dated: S- | a = LG

}
Initials

 

eFiled Lee County Clerk of Courts Page 53
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 54 of 58 PagelD 60

EXHIBIT

eFiled Lee County Clerk of Courts Page 54
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 55 of 58 PagelD 61

May 8, 2020

VIA EMAIL: jennifer.brandeis(@hercrentals.com

HERC Rentals, Inc.
27500 Riverview Center Blvd.
Bonita Springs, FL 34134

Attn: Jennifer Brandeis
Vice President, Assistant General Counsel

Re: Scott Hinman
Dear Ms. Brandeis:

Please let this letter serve as Premier Truck Rentals (“PTR”) response to your letter of April 30,
2020. Under the Employee Confidentiality and Non-Competition Agreement you provided, it does
not appear that PTR is in fact a competitor of HERC Rentals. The document lists specific
competitors. That list does not contain PTR. The Agreement also defines a competitor as “any
company or entity engaged in the business of renting or selling general or heavy construction
equipment including but not limited to generator, pump and compressor equipment”. PTR is not
in the business of renting or selling heavy construction equipment, generator, pump and/or
compressor equipment. The Agreement further attempts a generic description of a competitor but,
again, uses the same reference to general and/or heavy construction equipment.

We have reviewed the Employee Confidentiality and Non-Competition Agreement between you
and Mr. Hinman. We respect the intent of the agreement and we have confirmed with Mr. Hinman
that he has not brought any confidential information to PTR from his position at HERC, such as
customer contacts, pricing information and/or any other confidential information defined in the
agreement.

Mr. Hinman is the Northeast Territory Manager for PTR and as such has a multi-state region to
support. However, we have advised him not to contact any of his previous customers from HERC
to rent or sell any product or service similar to HERC within 100 miles of Syracuse, New York for

a period of one year. We have done this despite our belief that the agreement would not require us
to do so in an effort to maintain a professional environment between your organization and PTR.

Sincerely,

Rob Troxel

2605862.2: 51687-1

eFiled Lee County Clerk of Courts Page 55
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 56 of 58 PagelD 62

EXHIBIT

eFiled Lee County Clerk of Courts Page 56
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 - age nd of 58 PagelD 63

27500 Riverview Center Blvd
Bonita Springs, FL 34134

ret 239-301-1407
HercRen tals Jennifer brandeis@hercrentals.com

May 13, 2020

VIA EMAIL (rob@rentptr.com)

Rob Troxel

President, PTR Premier Truck
9138 Bluffton Rd

Ft. Wayne, IN 46809

Re: Further Cease and Desist Notice/Hinman and Stokes
Dear Mr. Troxel:

Thank you for your response to our cease and desist notices regarding Mr. Stokes’ and Mr.
Hinman’s violations of their respective Non-competition agreements. As an initial matter, we
disagree with your contention that PTR is somehow not a competitor of Herc Rentals. Both
Agreements explicitly provide that an individual or entity “will be presumed to be in competition
with [Herc] if the individual or entity markets, sells, produces renders or distributes the same or
similar types or kinds of products and/or services as those marketed, sold, produced, rendered or
distributed... at any point during the term of this Agreement.” In further defining “competitor”,
the Agreements make clear that “competitor” and “competitive business” includes, but is not
limited to, those entities that rent or sell heavy construction equipment, generators, and pumps.
It is undisputed that Herc and PTR are both in the business of truck rentals and that Herc was in
that business during Mr. Stokes’ and Mr. Hinman’s employment with Herc. Mr. Hinman certainly
appears to have believed PTR was a competitor as there is no other logical reason for him having
misrepresented where he was going when he resigned from Herc.

That PTR is a competitor of Herc is further underscored by the fact that Mr. Hinman is currently
and actively soliciting competitive business from current Herc customers. Specifically, Mr.
Hinman has personally contacted longtime Herc customer, Northline Utilities. During Mr.
Hinman’s tenure with Herc, Northline rented trucks fram Herc, and Mr. Hinman had direct
knowledge of this business and directly handled rental and service issues for Northline on Herc’s
behalf. Mr. Hinman’s solicitation of Northline thus constitutes a blatant violation of the terms of
the Agreement prohibiting him, for a one-year period, from soliciting or attempting to solicit
business from any Herc customer whom he came to know, came to service, or came to learn the
identity of during the course of his employment with Herc. This prohibition is not restricted to a
100-mile radius; it applies to any customer as defined by the Agreement. Accordingly, your
agreement to advise Mr. Hinman to not contact any previous Herc customers within 100 miles of
Syracuse is not adequate under the clear terms of the Agreement, and his solicitation of
Northline is a clear breach of the Agreement.

 

eFiled Lee County Clerk of Courts Page 57
Case 2:20-cv-00601-SPC-MRM Document 1-1 Filed 08/18/20 Page 58 of 58 PagelD 64

May 13, 2020
Rob Troxel/Hinman and Stokes
Page 2

What is more concerning, however, is that Mr. Hinman is soliciting Herc customers by illegally
utilizing Herc’s customer contacts and pricing information—both of which you rightfully
acknowledge constitutes our confidential and proprietary information. Despite his apparent
statements to you that he does not have this information, we are aware that he is using our
pricing information because he explicitly advised Northline that he had Herc pricing and was
prepared to undercut our prices by a specific dollar amount in order to take business from Herc.
Mr. Hinman’s conduct directly violates the terms of the Agreement prohibiting Mr. Hinman from
using or disclosing Herc’s confidential and proprietary information and trade secrets.

Accordingly, we reiterate our prior demand that Mr. Stokes and Mr. Hinman immediately cease
and desist from conduct in violation of the terms of their respective Non-Competition
Agreements. With respect to Mr. Stokes, notwithstanding his apparent national role with your
Campany, he is precluded under the Agreement from working within a 100-mile radius of the
Fort Wayne Branch and we would reiterate our request that you address how you might carve
out this region from his current responsibility. Additionally, while we appreciate your assurance
that he will not contact any of “his previous customers” from Herc, we do not believe that is
sufficient to meet his contractual obligations. Under the Agreement, he is precluded from
soliciting or attempting to solicit business from any customer who he came to know, came to
service or came to learn the identity of during his employment with Herc. Please confirm that he
will abide by these obligations. Please also confirm that Mr. Stokes has been advised that he
must immediately cease and desist from soliciting Herc employees to leave Herc.

With regard to Mr. Hinman, we would ask you to address how you may similarly carve out that
region from his current duties with PTR. Additionally, we need your written assurance that he
will immediately cease and desist from soliciting any and all Herc customers for the remainder of
the one-year period following his separation from Herc—and not just those outside of the 100-
mile restricted area. Please also direct Mr. Hinman to return to Herc all pricing information and
other confidential and proprietary information that he has illegally retained and to cease and
desist use of any such information going forward.

Sincerely,

Jennifer Brandeis
Vice President, Assistant General Counsel!

 

eFiled Lee County Clerk of Courts Page 58
